     Case 3:19-cv-00875-K Document 5 Filed 05/13/19                    Page 1 of 3 PageID 21



                              UNITED STATES DISTRICT COURT
                                  Northern District of Texas
                                       Dallas Division

Jonathan Trevino, Individually and              §
on behalf of all those similarly situated,      §
                                                §
                 Plaintiff,                     §
                                                §
v.                                              §       Civil Action No.: 3:19-cv-875
                                                §
Dallas Depot, Inc.,                             §
                                                §
                 Defendant.                     §

                     DEFENDANT’S RULE 12(b)(6) MOTION TO DISMISS

          Comes now Dallas Depot, Inc., Defendant herein, and moves the Court to dismiss this

matter for failure to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6), and for same would show

the Court as follows:

          In Plaintiff Jonathan Trevino’s (“Plaintiff”) Original Collective Action Complaint, Plaintiff

alleges that Defendant Dallas Depot, Inc. (“Defendant”) violated overtime compensation pursuant

to the Fair Labor Standards Act (“FLSA”). Plaintiff, however, failed to allege facts supporting a

plausibility of recovery on these claims required by Fed. R. Civ. P. 12(b)(6), therefore these claims

should be dismissed.

          1.     Plaintiff fails to state a private cause of action for violations of the FLSA overtime

policy.

          2.     Plaintiff’s factual allegations are insufficient to indicate the existence of enterprise

coverage and commerce pursuant to 29 U.S.C. § 203. The alleged facts are conclusionary and do

not cross the threshold of plausibility as required by Bell Atlantic v. Twombly. Bell Atlantic v.

Twombly, 550 U.S. 544, 570 (2007).


DEFENDANT’S RULE 12(b)(6) MOTION TO DISMISS – Page 1
     Case 3:19-cv-00875-K Document 5 Filed 05/13/19                   Page 2 of 3 PageID 22



       3.      Plaintiff’s factual allegations are insufficient to indicate that Defendant failed to

pay overtime and that the Plaintiff is owed the amount claimed. The allegations consist of boiler

point language which is nothing more than labels and conclusions.

       4.      Plaintiff’s factual allegations are insufficient to state a claim for a putative class

which are similarly situated and are insufficient to state a claim of relief for the putative class.

       5.       The grounds stated above, and the controlling law discussed in the accompanying

memorandum of authorities demonstrate that the Defendant is entitled to a judgment as a matter

of law and the Complaint should be dismissed with prejudice at the cost of Plaintiff.

       6.       Solely in the alternative, if the Court determines that the Complaint should not be

dismissed, Defendant is entitled to have specific counts of the Complaint dismissed.

                                             I.      Prayer

       WHEREFORE, having submitted this Motion to Dismiss for Failure to State a Claim,

Defendant prays for judgment as follows:

       1. That Plaintiff and all purported class members take nothing by this action and the

            case be dismissed due to failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6);

       2. The Court order a dismissal with prejudice to refiling for Plaintiff’s and the putative

            class member’s cause of action regarding violations of the FLSA at the cost of the

            Plaintiff; and

       3. Such other and further relief as the Court may deem just.




DEFENDANT’S RULE 12(b)(6) MOTION TO DISMISS – Page 2
    Case 3:19-cv-00875-K Document 5 Filed 05/13/19              Page 3 of 3 PageID 23



                                            Respectfully submitted,




                                            By:
                                                 Mark A. Nacol
                                                 Texas Bar No. 14775100
                                            The Nacol Law Firm PC
                                            8144 Walnut Hill Lane, Suite 1190
                                            Dallas, TX 75231
                                            (972) 690-3333
                                            (972) 692-5398
                                            marknacol@nacollawfirm.com


                               CERTIFICATE OF SERVICE

       I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Federal Rules of Civil Procedure on May 13, 2019.




                                            Mark A. Nacol
                                            Attorney for Defendant




DEFENDANT’S RULE 12(b)(6) MOTION TO DISMISS – Page 3
